DETAILED ACTION
.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-11, 13, 17, 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 8 recite, “wherein the plurality of subfields have beam path scan lengths of consecutive spot locations in the first and second beam scan directions that are less than a longest length of consecutive spot locations in the scanning pattern in the first and second beam path scan directions.” There is no explicit, implicit, or inherent support for this limitation, particularly with respect to the elected species directed to a scanning pattern aligned to a grid shaped pattern, e.g., Fig. 7a. Further, the word “consecutive” does not even appear in the original disclosure, nor is there a discussion of relative scan lengths therein.  Accordingly, the limitation is new matter, and the claims are rejected for failing to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-11, 13, 17, 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 8 recite, “wherein the plurality of subfields have beam path scan lengths of consecutive spot locations in the first and second beam scan directions that are less than a longest length of consecutive spot locations in the scanning pattern in the first and second beam path scan directions.” The above recited limitation requires that the “subfields have beam path scan lengths” that are less than “a longest length… in the scanning pattern.” It is unclear whether this means that all subfield scan lengths must be less than a longest length, more than one scan lengths in each subfield must be less than a longest length, or each subfield must have a scan length that is less than a longest length. These three interpretations of the same limitation result in three entirely different inventions, since there are numerous ways to meet the less restrictive requirements without meeting the more restrictive requirements. Accordingly, the claims are indefinite since one of ordinary skill in the art would not be able to ascertain the scope of the invention. For the purposes of examination, the limitation at issue will be interpreted to mean that all subfield scan lengths must be less than a longest length in the scanning pattern.

Response to Arguments
Applicant’s argument that Swerdloff fails to teach dividing imaging data into subfields “wherein the plurality of subfields have beam path scan lengths of consecutive spot locations in the first and second beam scan directions that are less than a longest length of consecutive spot locations in the scanning pattern in the first and second beam path scan directions” has been fully considered and is persuasive.  The anticipation rejection over Swerdloff has been withdrawn. 
The indefiniteness rejections of the action of 6/9/22 are withdrawn in light of applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881